 HOLLISTER & COMPANY167OrderIT IS HEREBY ORDERED that the petition herein be, and it hereby is,Fdismissed.JOSEPH AND ALICE GABRIELD/B/AHOLLISTER&COMPANYandINTER-NATIONAL UNION OF OPERATING ENGINEERS,STATIONARY LOCAL 39,AFL, PETITIONER.Case No. 20-RC-1115.July 12,1951Supplemental Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Robert V. Magor, hear-ing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.'2.The labor organization involved claims to represent certain,employees of the Employer.3.The question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit consisting of the Employer's station-ary engineers and ice pullers at its Hollister, California plant, exclud-ing supervisors.The Employer does not object to the unit sought.The Employer is engaged in the manufacture and sale of ice. TheEmployer's plant consists of a locker room, a cold storage room, acutting room, and a room known as the "ice plant," where the em-ployees sought by the Petitioner are engaged in manufacturing ice,loading ice into trucks, taking temperature and gauge readings, andoperating the fork lifts.These employees are also called upon to dothe work necessary for the operation of the cold storage room.' In Its Decision and Order of December 7, 1950,in this case(92 NLRB No 99), theBoard dismissed the instant petition on jurisdictional grounds. Subsequently, onFebruary 19, 1951,the parties filed a stipulation that the record be reopened and thatthe Board consider additional evidence supplied in the stipulation relating to theEmployer's operations in commerce.An additional stipulation containing further com-merce data was submitted by the parties on May 2, 1951.Pursuant to these stipulationsthe Board has reopened the record and has determined,on the basis of the stipulatedevidence,that the Employer during 1950 supplied services and goods valued in excessof $50,000 to employers each of whom annually ships more than $25,000 worth of goodsout of Statewe find, therefore,contrary to our finding in the Decision and Order ofDecember 7, 1950, that it would effectuate the policies of the Act to assert jurisdictionin this caseHollow Tree Tumber Company,91 NLRB 635.Accordingly,the Decisionand Order of December 7, 1950,is hereby vacated, and the petition is reinstated.95 NLRB No. 23. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe only issues in this case relate to the inclusion in the unit of thenight superintendent and the determination of the supervisory statusofWebster Spragg.Spragg 2 performs the same duties as the other employees, underthe supervision of the plant manager. In the absence of the manager,he directs the other employees and has the power to discharge them,,subject to review of the discharges by the plant manager upon hisreturn.There was no evidence, however, as to the frequency of themanager'sabsences from the plant.Under these circumstances, and.upon the entire record, we find that Spragg is not a supervisor andwill include him in the unit.The night superintendent 3 is employed in the locker room, underthe direct supervision of the plant manager.He is employed from4 p. m. to 10 p. in., to sweep out the locker room, close it up at night,and watch for intruders.He also spends about 2 hours of his workingday watching and regulating the valves in the "cold room."We find,upon the record, that the night superintendent spends the major por-tion of his time in performing the duties of a guard, and will there-fore exclude him from the unit.We find that all the stationary engineers and ice pullers at theEmployer's Hollister, California, plant, excluding the night super-intendent, the butcher,' office employees, and supervisors, constitutea unit appropriate for -collective bargaining purposes within themeaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]2 Although no party contendedthat Spragg is a supervisor,evidence was taken bearingon his authorityoverthe other employees.8 The parties took no position on the inclusion of this employee, but submitted thequestion to the Board.*The parties agreed to the exclusion of this employee from the unit.NATIONAL CYLINDER GAS COMPANY or TEXASandOIL WORKERS IN-TERNATIONAL UNION, CIO, PETITIONER.Cases Nos. 16-RC-69fand 16-RC-734.July 12, 1951Decision and Direction of ElectionUpon petitions duly filed-under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before H. CarnieRussell, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.'1The hearing officer granted the Petitioner'smotion to amend its petition with respectto the description of the appropriate unit.The Employer objected to the hearing officer'sruling on the ground that it did not comply with the Board's regulations concerning95 NLRB No. 26.